Exhibit 10.03
PROMISSORY NOTE
 
$500,000.00
Salinas, California
February 3, 2011
 
FOR VALUE RECEIVED, ORGANIC ALLIANCE, INC., a Nevada corporation (the
“Borrower”), hereby promises to pay to the order of Thread Master GP LLC a
California limited liability company (the “Lender”), in lawful money of the
United States at the address of the Lender set forth herein, the principal
amount of Five Hundred Thousand Dollars ($500,000), together with interest
thereon as provided below.  This Note is issued pursuant to that certain Loan
Agreement dated as of November 16, 2010 between the Lender and the Borrower (the
“Loan Agreement”).  Capitalized terms used in this Note and not defined in this
Note have the meanings ascribed to them in the Loan Agreement.
 
1.           Interest.  The Loan shall accrue interest (“Interest”) daily
(calculated on the basis of the actual number of days elapsed over a year of 360
days) on the amount outstanding at the rate of 15% per annum.  Interest shall
accrue until August 2, 2011.  On August 2, 2011, all accrued Interest shall be
added to, and treated as principal under this Note and shall thereafter be
payable in accordance with Section 2.
 
2.           Payment Schedule.  The Loan and all accrued Interest thereon, shall
be due and payable as follows:  No payments shall be due until August 2,
2011.  Commencing on August 2, 2011 and on the same calendar day of each
subsequent month until August 1, 2012 (the “Maturity Date”), the Borrower shall
make monthly payments of principal and interest in the aggregate amount of
$48,514.  On the Maturity Date, all accrued and unpaid Interest, plus any
remaining unpaid principal of the Note, shall be due and payable.  All payments
under this Note shall be made to the Lender without set-off, recoupment,
counterclaim or other deduction whatsoever.
 
3.           Prepayment.  The Borrower may from time to time prepay all or any
portion of the Loan without premium or penalty of any type.  Once any portion of
the Loan has been repaid, the funds may not be re-borrowed.  In the event that
the Note is prepaid in part, the amount of the monthly payments due under
Section 2 shall continue unadjusted until the Loan is paid in full.
 
4.           Application of Payments
 
4.1           Except as otherwise expressly provided herein, payments under this
Note shall be applied (a) first to the repayment of any sums incurred by the
Lender for the payment of any expenses in enforcing the terms of this Note,
(b) then to the payment of Interest, and (c) then to the reduction of the Loan.
 
4.2           Upon payment in full of the Loan (including Interest and fees and
expenses), this Note shall be marked “Paid in Full” and returned to the
Borrower.
 
5.           Waiver of Notice.  The Borrower hereby waives demand for payment,
presentment for payment, protest, notice of protest, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing hereunder.
 
 
1

--------------------------------------------------------------------------------

 
6.           Assignment and Transfer.  The Lender may sell, transfer, pledge or
assign this Note or any interest herein at any time.
 
7.           Event of Default.  Upon the occurrence of any Event of Default, the
Lender shall have the remedies set forth in the Loan Agreement.
 
8.           Miscellaneous
 
8.1           Successors and Assigns.  Subject to the exceptions specifically
set forth in this Note, the terms and conditions of this Note shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties.
 
8.2           Loss or Mutilation of Note.  Upon receipt by the Borrower of
evidence satisfactory to the Borrower of the loss, theft, destruction or
mutilation of this Note, together with indemnity reasonably satisfactory to the
Borrower, in the case of loss, theft or destruction, or the surrender and
cancellation of this Note, in the case of mutilation, the Borrower shall execute
and deliver to Lender a new promissory note of like tenor and denomination as
this Note.
 
8.3           Notices.  Any notice, demand, offer, request or other
communication required or permitted to be given pursuant to the terms of this
Note shall be in writing and shall be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service
for next business day delivery, or (v) four days after being deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the recipient at
the address set forth below unless another address is provided to the other
party in writing:
 
if to the Borrower, to:
 
ORGANIC ALLIANCE, INC.
401 Monterey Street, Suite 202
Salinas, CA 93901
Attn:   Parker Booth
Fax:   (831) 783-1668 
 
with a copy (which shall not constitute notice) to:
 
Breslow & Walker, LLP
100 Jericho Quadrangle, Suite 230
Jericho, NY 11753
Attn:  Len Breslow
Fax:  (516) 822-6544
 

 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
if to Lender, to:
THREAD MASTER GP LLC
10880 Wilshire Blvd., Suite 950
Los Angeles, CA 90024
Attn:   Anshuman (Andy) Dube
Fax:     (310) 500-2151
 
 
with a copy to:
TroyGould PC
1801 Century Park East, Suite 1600
Los Angeles, CA 90067
Facsimile: (310) 789-1426
Attention: Istvan Benko, Esq.
 



8.4           Governing Law.  This Note shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.
 
8.5           Waiver and Amendment.  Any term of this Note may be amended or
modified only with the written consent of the Borrower and the Lender.  A waiver
of any right under this Note shall be effective against Lender if and only if
such waiver is in writing.  Any waiver, express or implied, of any breach or
default shall not be considered a waiver of any subsequent breach or default.
 
8.6           Severability.  Whenever possible each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be or become prohibited or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Note.
 
8.7           Remedies; Costs of Collection; Attorneys’ Fees.  No delay or
omission by the Lender in exercising any of its rights, remedies, powers or
privileges hereunder or at law or in equity and no course of dealing between the
Lender and the undersigned or any other person shall be deemed a waiver by the
Lender of such rights, remedies, powers or privileges, even if such delay or
omission is continuous or repeated, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise
thereof by the Lender or the exercise of any other right, remedy, power or
privilege by the Lender.  The rights and remedies of the Lender described herein
shall be cumulative and not restrictive of any other rights or remedies
available under any other instrument, at law or in equity.  If an Event of
Default occurs, the Borrower agrees to pay, in addition to the Loan and Interest
payable thereon, reasonable attorneys’ fees and any other reasonable costs
incurred by the Lender in connection with its pursuit of its remedies under this
Note.  Any of these fees or costs not paid upon demand shall bear interest at
the rate of 21% per annum.
 
 
3

--------------------------------------------------------------------------------

 
9.           Savings Clause.  It is expressly stipulated and agreed to be the
intent of the Borrower and the Lender at all times to comply with applicable
state law or applicable United States federal law (to the extent that United
States federal law permits the Lender to contract for, charge, take, reserve, or
receive a greater amount of interest than under state law) and that this
paragraph shall control every other covenant and agreement in this Note and the
Loan Agreement.  If the applicable law (state or federal) is ever judicially
interpreted so as to render usurious any amount called for hereunder or
thereunder, or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if the Lender’s exercise of the option to accelerate the
Maturity Date, or if any prepayment by the Borrower results in the Borrower
having paid any interest in excess of that permitted by applicable law, then it
is the Lender’s express intent that all excess amounts theretofore collected by
the Lender shall be credited on the principal balance of this Note and all other
indebtedness evidenced hereby and the provisions of the Loan Documents
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
documents, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or
thereunder.  All sums paid or agreed to be paid to the Lender for the use,
forbearance, or detention of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.  Notwithstanding anything to the contrary contained herein or in
the Loan Agreement, it is not the intention of the Lender to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.
 


IN WITNESS WHEREOF, the Borrower has caused this Note to be signed as of the
date set forth above.
 

 
BORROWER:
 
ORGANIC ALLIANCE, INC.
 
 
By:     _____________________                                                        
Parker Booth
Chief Executive Officer


 
 
 
 
 
4

--------------------------------------------------------------------------------

 